TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00590-CV


                                           W. W., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee




           FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY,
 NO. D-1-FM-13-001416, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING

                                              ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

September 25, 2014. By request to this Court dated October 1, 2014, Laura H. Taylor requested

an extension of time to file the record.

               Any extensions of time granted for the filing of the reporters’ records may not

exceed 30 days cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Laura H. Taylor is

hereby ordered to file the reporter’s record in this case on or before October 24, 2014. If the

record is not filed by that date, Taylor may be required to show cause why she should not be held

in contempt of court.

               It is ordered on October 2, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin